 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees, professional employees, guards, and allsupervisors asdefined in the Act.(6)All office and clerical employees, charwomen, and elevator oper-ators of Joseph Brothers Furniture Company, excluding the officemanager,all other employees,16 professional employees, guards, andall supervisors as defined in the Act.[Text of Direction of Elections omitted from publication in thisvolume.]16 It was stipulatedby the Petitionerand this Employer that Norma Jean McCurdy wasnot an employee and, accordingly,should not be included in the unit.LANDISMAOIIINECOMPANYandDISTRICT No. 9, INTERNATIONALASSOCIATION OF MACHINISTS, AFL, PETITIONER.Case No. 14-RC-1883.November 26, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ralph E. Kennedy, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to sever from the existing production andmaintenance unit, which has been represented by the Intervenor sinceabout 1946, a unit of all toolroom employees at the Employer's St.Louis,Missouri, plant, including two tool grinders working in themilling machine department. In the alternative, the Petitioner iswilling to accept any variation of the requested unit which the Boardmay find appropriate.The Employer and the Intervenor contendthat the unit sought by the Petitioner is inappropriate.IUnited Steelworkers of America, CIO, was permitted to intervene on the basis of itscontractual interest.101 NLRB No. 121. LANDIS MACHINE COMPANY629The Employer is engaged in the manufacture of shoe repair machin-ery.The employees involved herein include about eight tool makers,six tool grinders,three lathe hands, one machine hand, three machinerepairmen,three building maintenance men, two laborers,one toolcrib attendant.Withthe exception of two grinders,who are in themilling machine department,these employees are stationed in the tool-room under the supervision of their own foreman. The toolroom, adepartment on the second floor separated from the rest of the plant bya rail,contains such machines as lathes,millers, shapers, drill presses,grinders,and jig bores.The tool makers operate the various machines in the toolroom andfor the most part use their own drawings to make or repair jigs,fixtures, and tools.In addition,individual tool makers have certainduties involving welding, needle plate, and experimentation on specialparts.Although they perform the greater part of their work in thetoolroom,the tool makers go into the production departments to setup or check on the operation of fixtures and parts,and to test theefficiency of stitcher and finisher machines.The lathe hands also workfrom blueprints and do all lathe work for the toolroom including jobson special screws, bushings,arbors, and studs.The four toolroomgrinders 2 do milling work as well as various types of precision grind-ing, including tool, cylindrical,and internal grinding.In connectionwith their work they also seek out in the production departments thoseimperfect fixtures which need grinding. The two milling machine de-partment grinders,who are located outside of the toolroom,do similarprecision tool grinding which is of a nonproduction nature.A ma-chine hand operates the jig bore in the toolroom and he occasionallyis given production assignments.The machine repairmen devote partof their time in the toolroom to machining parts for replacementpurposes and the rest of their day is spent in the plant repairingmachines.The building maintenance men are primarily responsiblefor maintaining the plant.They also occasionally operate machines inthe toolroom and work in conjunctionwiththe machine repairmen.One laborer in the toolroom operates the cutoff saw, while the otherhas such assignments as cleaning machines and running errands forthe toolroom foremen.The toolcribattendant furnishes the entireplant, including the toolroom,with tools.In the event of layoffs,toolmakers cannot be"bumped" by anyemployees in the plant.Althoughthere is plant-wide seniority forall Ether employees,no toolroom employees have been transferred toproduction jobs.When times are slack,production employees areoccasionally brought into the toolroom to do machine repair or gen-eral toolroom work.Despite the absence of a formal apprenticeship2 Some of the toolroom grinders are referred to as toolroom machine hands. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDprogram, the toolroom employees generally have received their train-ing and acquired their skills in the toolroom while working for theEmployersThe toolroom employees in contrast to most of the pro-duction employees are paid on an hourly rather than on a pieceworkbasis.In view of the substantial nucleus of skilled craftsmen in the tool-room,and the fact that there are no comparable craftsmen elsewherein the plant, we find that the toolroom employees constitute a groupthat may, if they so desire, properly constitute a separate bargainingunit, notwithstanding their prior inclusion in an over-all unit ofproduction and maintenance employees.4The fact that they haveoccasion to work in the production departments does not militateagainst their separate representation on a toolroom department basis,for it is clear that they do little production work as such.sAs thelaborers, tool crib attendant, and one of the building maintenancemen, who acts as a part-time chauffeur, work in close association withthe skilled toolroom employees under the same supervision and in thesame department, we shall include these employees in the votinggroupsHowever, we shall exclude the two grinders in the millingmachine department because they are separately supervised and arenot part of the toolroom department.We shall make no final determination with respect to the appro-priate unit, but we shall direct an election in a voting group consistingof all toolroom department employees at the Employer's St. Louis,Missouri, plant, including tool makers, lathe hands, grinders, machinehand, machine repairmen, building maintenance men, laborers, andtool crib attendant, but excluding milling machine department grind-ers, office and clerical employees, guards, watchmen, professional em-ployees, all other employees, and all supervisors z as defined in the Act.If a majority of the employees in the voting group select the Peti-tioner, they will be taken to have indicated their desire to constitute aseparate unit, and the Regional Director conducting the election di-rected herein is instructed to issue a certification of representatives tothe Petitioner for the unit above which the Board, under such circum-stances, finds to be appropriate for purposes of collective bargaining.In the event a majority vote for the Intervenor, the Board finds thatthey may continue to be represented as part of the existing produc-P One tool maker was already experiencedat the timehe was hiredby theEmployer.' The Reliance Electric d Engineering Company,98 NLRB 488;The Rau landCorporation,97 NLRB 1333;The General Electric Company,89 NLRB 726,744.Cf.WestinghouseElectricCorporation,101 NLRB 441.6TheCornelius Company,93NLRB 368.6 The Rauland Corporation,supra; Sargent d Company,95 NLRB 1515.' The record shows,and we find,that the chiefmachine repairman,Walter Kopp, thechief building maintenance man, Al Seep, and the chief tool maker, Ernest VonLeffern, arenot supervisors within the meaningof the Act. HEKMAN FURNITURE COMPANY631Lion and maintenance unit, and the Regional Director will issue acertification of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]EEKMAN FURNITURECOMPANYandUNITEDFURNITURE WORKERS OFAMERICA, CIO.Case No. 7-CA-659.November 26, 1952Decision and OrderOn April 29, 1952, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief 1The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modifica-tions and additions.3The Respondent contends that the Union's requests for individualwage rates, wage ranges, and individual job classifications shouldhave been processed through the grievance procedure set forth in thecollective-bargaining agreement.That contract provides for process-ing through the grievance procedure,inter alia,any "complaints orcharges upon matters which have not been made the subject of thisagreement and which have not been made the subject of collectivebargaining."As the Union did not submit the question of furnishingof wage data to the grievance procedure, the Respondent contendsthat the Union has, in effect, waived its right to complain of the Re-spondent's failure to furnish such data.However, the Board has heldthat "the collective bargaining requirement of the Act" is not satis-%The Respondent's request for oral argument is hereby denied, as the record,includingthe exceptions and brief,in our opinion, adequately presents the issues and the positionsof the parties.2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Styles and Peterson].a The Intermediate Report contains a typographical error, which is corrected as follows :the citation forLeland-Gifford Companyshould be 95 NLRB 1306.101 NLRB No. 119.